Case 1:19-cv-11708-PGG-SLC Document 78
                                    77 Filed 05/29/20
                                             05/28/20 Page 1 of 1




                                                  MEMO ENDORSED
                                                  The hearing is adjourned to August 6,
                                                  2020 at 11:00 a.m. Plaintiff is directed
                                                  to serve a copy of this order on
                                                  Defendants by mail by June 2, 2020.




                                                 May 29, 2020
